DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for display card with fan and a cover, does not disclose, teach or suggest, following subject matter in claims:  
a fan, disposed on the circuit board; and
a cover body, covering the circuit board, and comprising a top wall, a first side wall and a second side wall, wherein the second side wall is opposite to the first side wall, and the bus connector is located next to the first side wall, wherein the top wall comprises:
a first covering portion, comprising an opening to expose the fan, wherein the first covering portion has an edge extending from the first side wall to the second side wall and curving along a circular outer boundary of the fan; and
a second covering portion, connected to the first covering portion, and bending towards the circuit board, wherein the second covering portion comprises a first bend section connected to the edge of the first covering portion and extending towards the circuit board, and the first bend section has a concave surface facing the fan.
. 
Prior arts, Chan, Yang, Sato and Frank disclose related structural elements for display card with fan and a cover, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835